Title: From Benjamin Franklin to [Dumas], 31 March 1780
From: Franklin, Benjamin
To: Dumas, Charles-Guillaume-Frédéric


Dear Sir,
Passy, March 31. 1780
I wrote to you yesterday relating to the Affair of your Letter to Mr Carmichael that you might know exactly the Truth of the Transaction. On Reflection I think it proper to add, that what I wrote was for your Satisfaction only; and that as the making it publick would give infinite Pain to a very worthy Man, Mr. F. Grand, who would then appear in the Light of Delateur de son Frere; & it can serve no other Purpose but that of Vengeance on Sir George, and be of no Advantage to you, I must insist on your Generosity in keeping it a Secret to yourself. In this you will also very much oblige me, who would by no means have my Name publickly mention’d on this Occasion; and I depend on your Compliance. With great Esteem, I am ever, Dear Sir Your most obedt. huml Servt
B. Franklin 
Endorsed: Passy 31e. Mars 1780 S.E. M. Franklin
